 

Exhibit 10.12

 

MDC PARTNERS INC.

 

LONG-TERM CASH INCENTIVE COMPENSATION PLAN

(As Adopted March 6, 2014)

 

1.  PURPOSES OF THE PLAN

 

This MDC Partners Inc. Long-Term Cash Incentive Compensation Plan (the “Plan”)
is intended to:

 

(a)provide key executives of the Company with an incentive to achieve and exceed
the long-term financial objectives established by the Company;

 

(b)facilitate the achievement of consolidated, forward-looking long-term
performance goals by key executives;

 

(c)align the motivations and performance goals of the key executives with the
Company’s commercial goals and the interests of the Company’s shareholders; and

 

(d)enable the Company to attract and retain executives who will pursue the
long-term financial goals established by the Company.

 

2.  DEFINITIONS; REFERENCES

 

As used in the Plan, the following terms shall have the meanings indicated
below:

 

(a)  “Award Agreement” shall mean the agreement evidencing a Participant’s Cash
Award under the Plan, as in effect from time to time.

 

(b)  “Beneficiary” shall mean the person or entity determined to be a
Participant’s beneficiary pursuant to Section 19 hereof.

 

(c)  “Board Of Directors” shall mean the Board of Directors of MDC; provided
that, with respect to any Cash Awards of the chief executive officer of MDC,
“Board of Directors” shall mean only the members of the Board of Directors who
qualify as “outside directors” under Section 162(m) of the Code and who meet the
independence requirements of applicable law and the listing standards of NASDAQ.

 

(d)  “Cash Award,” shall mean a cash award earned pursuant to the Plan and an
applicable Award Agreement.  

 

(e) “Cause” when used in connection with the termination of a Participant’s
employment with the Company, shall have the meaning given to such term in any
employment agreement with the Company to which the Participant is a party.  In
the absence of such an agreement with the Participant, it shall mean: (i)
indictment for the commission of a felony or a crime involving moral turpitude
or the commission of any other act or omission involving dishonesty, disloyalty
or fraud; (ii) conduct that brings or is reasonably likely to bring the Company
into public disgrace or disrepute, (iii) repeated failure to perform duties as
reasonably directed by the Company; (iv) negligence or willful misconduct with
respect to the Company; and/or (v) habitual insobriety, or use of illicit drugs
or other controlled substances following one medically supervised course of
treatment for such drug or alcohol use or upon refusal to participate in such
course of treatment.

 

 

 

 

(f)  “Change in Control”1 shall mean the occurrence of any of the following:

 

(i)          Any Person becoming the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, a “Beneficial Owner”) of fifty
percent (50%) or more of the combined voting power of MDC's then outstanding
voting securities (“Voting Securities”); provided, however that a Change in
Control shall not be deemed to occur by reason of an acquisition of Voting
Securities directly from MDC or by (i) an employee benefit plan (or a trust
forming a part thereof) maintained by (A) MDC or any Person of which a majority
of its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by MDC (the “MDC Group”), (B) any member of the MDC
Group, or (C) any Person in connection with a Non-Control Transaction (as such
term is hereinafter defined);

 

(ii)         The individuals who, as of January 1, 2014, are members of the
Board of Directors (the "Incumbent Board"), cease for any reason, other than due
to retirement, to constitute at least two-thirds of the members of the Board of
Directors; provided, however that if the election, or nomination for election by
MDC's shareholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of the
Plan, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of an actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

 

(iii)        The consummation of:

 

(A)         A merger, consolidation or reorganization with or into MDC or in
which securities of MDC are issued, unless such merger, consolidation or
reorganization is a "Non-Control Transaction."  A "Non-Control Transaction" is a
merger, consolidation or reorganization with or into MDC or in which securities
of MDC are issued where:

 

(I)         the stockholders of MDC, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,

 

(II)        the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially owning a
majority of the voting securities of the Surviving Corporation,

 



 



1 Definition is taken from the 2011 Stock Incentive Plan.

 

2

 

 

(III)       no Person other than (1) any member of the MDC Group, (2) any
employee benefit plan (or any trust forming a part thereof) maintained
immediately prior to such merger, consolidation or reorganization by any member
of the MDC Group, or (3) any Person who, immediately prior to such merger,
consolidation or reorganization Beneficially Owns twenty-five percent (25%) or
more of the then outstanding Voting Securities, owns, directly or indirectly,
fifty percent (50%) or more of the combined voting power of the Surviving
Corporation's voting securities outstanding immediately following such
transaction;

 

(B)         A complete liquidation or dissolution of the Company; or

 

(C)         The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a member of the MDC Group).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") becomes the Beneficial Owner of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company which, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Persons, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

 

(g)  “Class A Shares” shall mean MDC’s Class A subordinate voting shares,
without par value, or any other security into which such shares shall be
changed.

 

(h)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

(i)  “Committee” shall mean the Human Resources & Compensation Committee of the
Board of Directors or such other committee as the Board of Directors shall
appoint from time to time to administer the Plan and to otherwise exercise and
perform the authority and functions assigned to the Committee under the terms of
the Plan.

 

(j)  “Company” shall mean MDC Partners Inc. and each of its Subsidiaries,
collectively.

 

(k)  “Disability” shall mean any physical or mental condition which would
qualify a Participant for a disability benefit under the long-term disability
plan maintained by the Company and applicable to him.

 

(l)  “EBITDA” shall mean, for any period, the Company’s consolidated earnings
before interest, taxes, depreciation and amortization, plus any non-cash charges
for stock-based compensation which were deducted in the calculation of
EBITDA.  For purposes of clarification, (i) EBITDA will not be adjusted for
incremental EBITDA due to acquisitions with respect to the applicable year of
closing any such acquisition by the Company; and (ii) in determining EBITDA,
consolidated earnings shall not be reduced by compensation expenses attributable
to this Plan but shall be reduced (or with respect to losses, increased), by
compensation expenses attributable to any other compensation plan, program or
arrangement of the Company, to the extent such expenses are recorded in
accordance with GAAP.

 

3

 

 

(m)  “Fair Market Value” shall mean, with respect to a Class A Share, as of the
applicable date of determination (i) the closing sales price on the immediately
preceding business day of Class A Shares as reported on the principal securities
exchange on which shares of Common Stock are then listed or admitted to trading
or (ii) if not so reported, the average of the closing bid and ask prices on the
immediately preceding business day as reported on the National Association of
Securities Dealers Automated Quotation System or (iii) if not so reported, as
furnished by any member of the National Association of Securities Dealers, Inc.
selected by the Committee.  In the event that the price of a Class A Share shall
not be so reported, the Fair Market Value of a Class A Share shall be determined
by the Committee in its absolute discretion.

 

(n)  “MDC” shall mean MDC Partners Inc., a corporation established under the
Canadian Business Corporation Act, and any of its successors.

 

(o)  “Participant” shall mean any employee or consultant of the Company,
including any person or company engaged to provide ongoing management or
consulting services for the Company and, at the discretion of any of the
foregoing persons, and subject to any required regulatory approvals and
conditions, a personal holding company controlled by such person, who or which
is eligible to participate in the Plan and to whom one or more Cash Awards have
been granted pursuant to the Plan and, following the death of any such natural
person, his successors, heirs, executors and administrators, as the case may
be.  

 

(p) “Performance Measure or Measures” shall mean such performance measure or
measures that are applicable to the determination of  a Participant’s Cash Award
as set forth in the applicable Grant Agreement.

 

(q)  “Performance Period” shall mean the period of time during which the
applicable performance goals must be met in order to determine the degree of
payout and/or vesting with respect to a Cash Award that is granted under the
Plan.

 

(r)  “Plan” shall mean this MDC Partners Inc. Long-Term Cash Incentive
Compensation Plan.

 

(s)  “Subsidiary” shall mean any corporation in which at the time of reference
Tonka owns, directly or indirectly, stock comprising more than fifty percent of
the total combined voting power of all classes of stock of such corporation.

 

(t) “TSR” (total shareholder return) shall mean A minus B expressed as a
percentage of B [(A-B)/(Bx100)], where A is the average per-share price of a
Company's Class A stock at the end of the applicable Award Period, and B is the
average per-share price of the Company's Class A stock at the beginning of the
applicable Award Period.  For purposes of determining TSR, the stock price at
the beginning date and end date of a Performance Period shall be the average of
the closing stock prices for the twenty (20) Trading Days (as defined in the
applicable Award Agreement) immediately preceding such dates as quoted on the
primary exchange on which the Company’s shares are listed.  In addition, for
purposes of calculations of TSR, cash dividends paid on a share of Class A stock
shall be deemed to be reinvested in the Company's Class A stock on the day they
are paid at the average of the high and the low per-share price of that
Company’s Class A stock on that day, as quoted on the primary exchange on which
the Company’s shares are listed.  The value at the end of the applicable Award
Period of such Class A stock deemed purchased with cash dividends shall be added
to A (above) for purposes of calculation of TSR.  If in the course of a
Performance Period the outstanding shares of Class A stock of a Company are
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, reorganization, stock split, reverse split,
combination of shares, exchange of shares, stock dividend or other distribution
payable in capital stock of the Company or other increase or decrease in such
shares effected without receipt of consideration by the Company, an appropriate
and proportionate adjustment approved by the Committee shall be made to the
calculation of TSR set forth above.  

 

4

 

 

(u) “Unvested” shall, when used with respect to any of the Cash Awards, mean
that such Cash Awards shall then still be subject to potential forfeiture under
the vesting and forfeiture provisions of the applicable Award Agreement.

 

(v) “Vested” shall, when used with respect to any of the Cash Awards, mean that
such Cash Awards shall have ceased to be subject to potential forfeiture vesting
and forfeiture provisions of the applicable Award Agreement.

 

3.  ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Committee.  The Committee shall have full
discretionary authority to administer the Plan, including discretionary
authority to make Cash Awards under the Plan and to interpret and construe any
and all provisions of the Plan and the terms of any Cash Award (and any Award
Agreement evidencing a Cash Award) granted thereunder, and to adopt and amend
from time to time such rules and regulations for administering the Plan as it
may deem necessary or appropriate.  Without limiting the generality of the
foregoing, (i) the Committee shall determine whether an authorized leave of
absence, or absence in military or government service, shall constitute
termination of employment and (ii) the employment of a Participant with the
Company shall be deemed to have terminated for all purposes of the Plan if such
person is employed by or providing services to a person that is a Subsidiary of
the Company and such person ceases to be a Subsidiary of the Company, unless the
Committee determines otherwise.  All expenses of the Plan shall be borne by the
Company.  Decisions of the Committee shall be final, binding and conclusive on
all parties.  

 

For purposes of clarification and not limitation, on or after the date of grant
of a Cash Award under the Plan, the Committee may (i) accelerate the date on
which any such Cash Award becomes vested or payable as the case may be, or (ii)
waive any conditions to the vesting or payment of any such Cash Award, as the
case may be, provided that the Committee shall not take any such action to
accelerate the date on which any Cash Award becomes payable if such acceleration
would violate the provisions of Section 409A of the Code unless the Committee is
aware of, and anticipates, such consequences of acceleration.

 

No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and MDC shall indemnify and hold harmless
each member of the Committee and each other director or employee of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan has been delegated against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim with the approval
of the Committee) arising out of any action, omission or determination relating
to the Plan, unless, in either case, such action, omission or determination was
taken or made by such member, director or employee in bad faith and without
reasonable belief that it was in the best interests of the Company.

 

4.  ELIGIBILITY

 

The persons who shall be eligible to participate in the Plan during a
Performance Period shall be such employees or consultants of the Company,
including any person or company engaged to provide ongoing management or
consulting services for the Company and, at the discretion of any of the
foregoing persons, and subject to any required regulatory approvals and
conditions, a personal holding company controlled by such person.  All Cash
Awards granted under the Plan shall be evidenced by a separate written agreement
entered into by the Company and the recipient of such Cash Award.

 

5

 

 

5.  PERFORMANCE MEASURES

 

(a)   Generally.  Unless otherwise provided in the Plan or a Participant’s Award
Agreement, payment of a Cash Award granted under the Plan shall be conditioned
on the attainment in the course of the applicable Performance Period of the
Performance Measure or Measures set out in the applicable Award Agreement at the
level or levels specified in the Award Agreement.  The Performance Measures and
Performance Period of Cash Awards granted from time to time under the Plan need
not be identical with respect to all the Participants.  Performance Measures may
be established based upon the Company’s performance in isolation or by judging
the Company’s performance relative to one or more comparator companies or upon
the performance of one or more of the Company’s subsidiaries or
divisions.  Unless otherwise determined by the Committee, Performance Measures
shall be objectively measurable and established for a period coinciding with or
ending within the applicable Performance Period.

 

(b)  Certain Factors and Events Excluded.  In establishing Performance Measures
for Participants and in certifying the achievement of Performance Measures as of
the end of a Performance Period, the Committee may include or exclude the impact
of specified objective events, including any of the following: expenses as a
result of restructuring or productivity initiatives, non-operating items;
acquisition expenses; and any other items of gain, loss or expense that are
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or to a change of
accounting principles.

 

(c)  Expected Performance Measures.  The Company expects that Performance
Measures applicable to Cash Awards granted under the Plan shall initially
consist of: (1) TSR relative to a group of comparator companies; and (2) EBITDA.

 

6.  DETERMINATION OF AMOUNTS OF AND ELIGIBILITY FOR CASH AWARDS.

 

(a)  Determination of Amount of Cash Award.  The Committee shall determine the
level of achievement of the applicable Performance Measures applicable to any
Cash Award granted under the Plan.  If the Performance Measures are achieved in
the course of the applicable Performance Period and such achievements are
certified by the Committee, then Cash Awards will be paid in amounts determined
by the Committee pursuant to the Plan and the Participant’s Award Agreement.

 

(b)  Eligibility for Cash Awards upon Termination of Employment;
Resignation.  The consequences of a Participant’s termination of employment or
provision of services to the Company prior to the payment date for any Cash
Award granted under the Plan shall be set forth in the applicable Award
Agreement.

 

7.  PAYMENT OF CASH AWARD

 

(a)  The Company shall deduct from all payments and distributions under this
Plan any required federal, state, or local government tax withholdings.

 

(b)  The Company may, if the Committee in its sole discretion shall so
determine, offset any amounts that a Participant may owe to the Company or the
Employer against any distribution of the Cash Award that would otherwise have
been made to the Participant; provided that any such offset shall only be made
to the extent it is permissible under Section 409A of the Code.

 

6

 

 

8.  POWERS OF THE COMMITTEE

 

The Committee may, in its absolute discretion:

 

(a)  Notwithstanding anything to the contrary set forth herein, adjust the
amount of any Cash Award to reflect extraordinary occurrences impacting
performance or the level at which certain performance goals of the Company were
achieved; provided, that no such adjustment may be made to the detriment of a
Participant after the occurrence of a Change in Control.

 

(b)  Notwithstanding anything to the contrary set forth herein, adjust the
amount of any Cash Award to reflect any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change; provided, that no such adjustment may be made after
the occurrence of a Change in Control.

 

9.  NO RIGHT TO CONTINUED EMPLOYMENT OR PAYMENT.

 

Nothing contained in the Plan shall confer upon any Participant any right with
respect to the continuation of his employment by the Company or interfere in any
way with the right of the Company, subject to the terms of any separate
employment agreement to the contrary, at any time to terminate such employment
or to increase or decrease the compensation of the Participant from the rate in
existence during the Award Period.  Nothing in the Plan shall be deemed to give
any officer or employee of the Company any right to participate in the Plan. Any
Cash Award contemplated herein shall neither require the Company to make any
additional grant to such Participant or any other Participant or other person at
any time nor preclude the Company from making subsequent grants to such
Participant or any other Participant or other person at any time.

 

10.  AMENDMENT; TERMINATION

 

The Company may at any time, in its sole discretion, terminate or amend this
Plan, provided that any such termination or amendment shall not materially
impair or materially and adversely affect a Participant’s rights in respect of a
previously granted and outstanding Cash Award under this Plan without such
Participant’s written consent.

 

11.  PARTICIPATION IN OTHER PLANS

 

Nothing in this Plan shall be deemed to entitle a Participant to participate in,
nor prohibit nor restrict any Participant participation in, any other plan,
program, or arrangement maintained by the Company.  

 

12.  PAYMENTS UPON THE DEATH OF A PARTICIPANT

 

Each Participant shall have the right to designate in writing from time to time
a Beneficiary by filing a written notice of such designation with the Secretary
of MDC.  In the event that the Beneficiary designated by a Participant does not
survive the Participant or no valid designation has been made, such
Participant’s Beneficiary shall be such Participant’s spouse or, if he has none,
his estate.  In the event of the death of a Participant, any payment required to
be made hereunder to such Participant shall be made to such Participant’s
Beneficiary.  In the event the Participant’s Beneficiary is his estate, no
payment shall be made unless the Committee shall have been furnished with such
evidence as the Committee may deem necessary to establish the validity of the
payment.

 

7

 

 

13.  SECTION 409A

 

The intent of the Company is that the payments and benefits under this Plan
shall be exempt from or paid in compliance with the provisions of Section 409A
of the Code and the regulations and guidance promulgated thereunder, and to the
maximum extent permitted, the Plan shall be interpreted
accordingly.  Notwithstanding any provision herein to the contrary, the
Committee may, in its sole discretion, change the form and timing of any
distribution or otherwise modify the terms of this Plan in order to comply with
applicable law, including, without limitation, in order to avoid adverse tax
treatment to any Participant under Section 409A of the Code.

 

14.  UNFUNDED STATUS OF PLAN

 

The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under this
Plan.  To the extent any person acquires any rights to receive payments
hereunder from the Company, such rights shall be no greater than those of an
unsecured creditor.

 

15.  REPAYMENT OBLIGATIONS

 

The Committee in its discretion may require a Participant to repay the income ,
if any, derived from an Award in the event of a restatement of the Company’s
financial results within three years after payment of such Award to correct a
material error that is determined by the Committee to be the result of fraud or
intentional misconduct.  The Committee will review these clawback provisions to
ensure compliance with any rules or regulations adopted by the Securities and
Exchange Commission or Nasdaq to implement Section 10D of the Securities
Exchange Act, as required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act.  Any changes required to be made to comply with such rules or
regulations will apply to any Award granted under the Plan.

 

15.  GOVERNING PROVISIONS

 

The provisions of this Plan and the applicable Award Agreement shall govern in
all respects the allocation, distribution, and nature of the Cash Awards, and
shall supersede all prior written agreements and negotiations and oral
understandings regarding such Cash Awards, if any.  

 

16.  GOVERNING LAW

 

The Plan and all rights hereunder shall be subject to any and all governmental
laws, regulations and approvals that may exist from time to time.  This Plan and
the rights of all persons under this Plan shall be construed and administered in
accordance with the laws of the State of New York, without regard to its
conflict of law principles, except to the extent that the application of New
York law would result in a violation of the Canadian Business Corporation Act.

 

17.  EFFECTIVE DATE

 

This Plan is effective as of March 6, 2014.

 

18.  MISCELLANEOUS

 

The right of any Participant or any Beneficiary to any payment hereunder shall
not be assigned, transferred, pledged or encumbered except by will or by the
laws of descent and distribution.

 

8

 

 

FORM OF [CEO] 2014 AWARD AGREEMENT

 

THIS AWARD AGREEMENT (the “Award Agreement”), is made as of March _, 2014 (the
“Grant Date”), between the Company and NADAL MANAGEMENT LIMITED (the
“Participant”).

 

WHEREAS, the Corporation has adopted the MDC Partners Inc. Long-Term Cash
Incentive Compensation Plan (the “Plan”) for the purpose of providing selected
employees and consultants of the Company with an incentive to achieve and exceed
long-term financial objectives established by the Company and to align the
motivation and performance goals of the key executives with the Company’s
commercial goals and the interests of the Company’s stockholders;

 

WHEREAS, the Human Resources & Compensation Committee (the “Committee”) of the
Board of Directors has determined that it is in the best interests of the
Company to make the award set forth herein, which award will vest at the time or
times set forth herein, based upon the Participant’s continued employment with
the Company and/or the achievement by the Company of specified financial growth
targets during the Performance Period covering the Company’s calendar years 2014
– 2016, in each case as described herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.  CERTAIN DEFINED TERMS

 

As used herein, the following terms shall have the meanings indicated
below.  Capitalized terms used in this Award Agreement but not defined herein
shall have the meaning assigned to them in the Plan.

 

(a)  “2014 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2014 fiscal year, as determined by the
Committee.

 

(b)  “2015 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2015 fiscal year, as determined by the
Committee.

 

(c)  “2016 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2016 fiscal year, as determined by the
Committee.

 

(d)  “Actual Cumulative EBITDA” shall mean the sum of the Company’s actual
approved annual EBITDA for the Company’s 2014, 2015 and 2016 fiscal years, as
determined by the Committee, provided that Actual Cumulative EBITDA will only
take into account expenses arising from this Plan for purposes of Section
3(a)(iii).

 

(e)  “Applicable Payment Date” shall mean the regularly scheduled payment date
set forth herein for the Time-Based Award or the Performance-Based Award, as
applicable.

 

(f)  “Cause” shall have the meaning set forth in the Services Agreement.

 

(g)  “Disability” shall have the meaning set forth in the Services Agreement;
provided that such event constitutes “disability” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended.

 

(h)  “EBITDA” shall have, for any period, the meaning set forth in the Plan.

 

(i)   “Good Reason” shall have the meaning set forth in the Services Agreement.

 

9

 

 

(j)  “Peer Group” shall mean the pre-defined list of comparator companies set
forth in Exhibit A to this Award Agreement, as the same may be amended from time
to time by the Committee in its sole discretion.

 

(k)  “Relative TSR” shall mean the TSR of the Company compared to the TSR of the
Peer Group, as determined by the Committee.

 

(l)  “Services Agreement” shall mean the Amended and Restated Management
Services Agreement relating to the employment of Miles Nadal as Chief Executive
Officer, dated as of May 6, 2013.

 

(m)  “Trading Day” shall mean, in respect of any issuer, a day on which the
applicable issuer’s Class A stock is traded on the New York Stock Exchange or
other registered national securities exchange.

 

(n)  “Trading Price” shall mean, in respect of a share of Class A stock, the
closing sales price on the immediately preceding business day of such shares as
reported on the principal securities exchange on which such shares are then
listed or admitted to trading or (ii) if not so reported, the average of the
closing bid and ask prices on the immediately preceding business day as reported
on the National Association of Securities Dealers Automated Quotation System or
(iii) if not so reported, as furnished by any member of the National Association
of Securities Dealers, Inc. selected by the Committee.

 

2.  TIME-BASED AWARD

 

Subject to the Participant’s continued employment with the Company through
January 1, 2015 (the “Time-Based Award Payment Date”),  the Company shall pay
the Participant on such date a lump sum cash payment in the amount of $___ (the
“Time-Based Award”).  Except as otherwise set forth in Section 4 of this Award
Agreement, if the Participant’s employment terminates for any reason prior to
the Time-Based Award Payment Date, the Participant will forfeit the Time-Based
Award.  

 

In addition, if (i) the Participant voluntarily resigns his employment with the
Company without Good Reason prior to January 1, 2017, or (ii) the Participant’s
employment is terminated by the Company for Cause prior to January 1, 2017, then
the Participant shall be required to repay to the Company a percentage of the
Time-Based Award determined on a pro rata basis based upon the number of months
Participant was employed during the applicable thirty-six (36) month Performance
Period.

 

3.  PERFORMANCE-BASED AWARD  

 

In addition to the Time-Based Award, the Participant will be eligible to earn a
performance-based cash award (the “Performance-Based Award”) in respect of the
Performance Period commencing on January 1, 2014 and ending on December 31,
2016, based on the Company’s level of achievement of the Performance Measures
described in this Section 3.  Except as otherwise set forth in Section 4 of this
Award Agreement, any Performance-Based Award otherwise earned by the Participant
hereunder will be payable in a lump sum on or prior to March 1, 2017 (the
“Performance Award Payment Date”) only if the Participant remains continuously
employed by the Company from the Grant Date through the Performance Award
Payment Date.  All determinations required to be made hereunder shall be made by
the Committee.

 

10

 

 

(a)  EBITDA Performance-Based Award. The Participant will be eligible to earn an
“EBITDA Performance-Based Award” based on the Company’s level of achievement of
Actual Cumulative EBITDA for the Performance Period.  The amount of the EBITDA
Performance-Based Award payable to the Participant hereunder will be determined
as follows.  The EBITDA Performance-Based Award will  equal the product of (A)
$[__] (the “EBITDA Award Target Amount”) multiplied by (B) the applicable
“EBITDA Performance Multiplier” determined as set forth below, with the
applicable EBITDA Performance Multiplier for results in between the levels set
forth below to be determined based on straight-line interpolation:

 

(i)  If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2016, in an amount equal to at least the sum of (A) 2014
EBITDA Target, plus (B) 2015 EBITDA Target, plus (C) 2016 EBITDA Target (the
“Cumulative EBITDA Target”), then the EBITDA Performance Multiplier will equal
one (1); and

 

(ii)  If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2016, in an amount equal to 90% or more of the Cumulative
EBITDA Target (the “Minimum EBITDA Threshold”), then the EBITDA Performance
Multiplier will equal nine-tenths (0.9); and

 

(iii) If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2016 in an amount that exceeds the Cumulative EBIDTA Target,
then the EBITDA Performance-Based Award will equal the sum of  (A) the
Participant’s EBITDA Target Award Amount plus (B) the applicable pro rata amount
of twenty-five percent (25%) of the amount by which Actual Cumulative EBITDA
exceeds the Cumulative EBITDA Target; provided that in no event will the
Participant be entitled to earn an EBITDA Performance-Based Award that exceeds
two (2) times the EBITDA Award Target Amount.  The applicable pro rata amount
for Participant shall be calculated and determined by the Committee based upon
the Participant’s Cash Award amount relative the aggregate amount of Cash Awards
outstanding for the applicable Grant Date.

 

Notwithstanding anything to the contrary set forth herein, in the event that the
Company achieves Actual Cumulative EBITDA for the three (3) years ended December
31, 2016 in an amount less than the Minimum EBITDA Threshold, then the EBITDA
Performance Multiplier will equal zero (0), and no portion of the EBITDA
Performance-Based Award will be payable to the Participant.

 

(b)  Relative TSR Performance Target. The Participant will be eligible to earn
an additional “TSR Performance-Based Award” based on Relative TSR.  The Amount
of the TSR Performance-Based Award payable to the Participant hereunder will
equal to the product of (A) $[__] multiplied by (b) the applicable TSR
Performance Multiplier determined as set forth below, with the applicable TSR
Performance Multiplier for results in between the levels set forth in (i)
through (iii) below to be determined based on straight-line interpolation:

 

(i)  In the event that the Company’s Relative TSR is at or above the 90th
percentile of the Peer Group TSR, then the TSR Performance Multiplier will equal
two (2);

 

(ii)  In the event that the Company’s Relative TSR is at or above the 75th
percentile of the Peer Group TSR, then the TSR Performance Multiplier will equal
one (1); and

 

(iii)  In the event that the Company’s Relative TSR is above the 50th of the
Peer Group TSR, then the TSR Performance Multiplier will equal one-half (0.5).

 

Notwithstanding anything to the contrary set forth herein, the TSR Performance
Multiplier will equal zero (0) in the event that the average Trading Price of a
Class A Share for the 20 Trading Days preceding December 31, 2016 is less than
85% of the Trading Price of a Class A Share as of the Grant Date (the “Share
Price Hurdle”).  In addition, the TSR Performance Multiplier will equal zero (0)
if the Company’s Relative TSR is at or below the 50th percentile of the Peer
Group TSR, and no portion of the TSR Performance-Based Award will be payable to
the Participant.  

 

11

 

 

Finally, in the event that (a) the Company achieves the Share Price Hurdle, (b)
the Company’s Relative TSR is at or above the 75th percentile compared to the
Peer Group TSR and (c) the average Trading Price of a Class A Share during the
twenty (20) Trading Days preceding December 31, 2016 is equal to or greater than
150% of the average Trading Price of a Class A Share during the twenty (20)
Trading Days preceding the Grant Date, then the TSR Performance Multiplier will
equal 3; provided, that in the event of any stock split, stock dividend, reverse
stock split or other change in the capitalization of the Company following the
Grant Date, the Committee may in its discretion make appropriate adjustments to
the percentage reflected in (c).

 

4.  EFFECT OF TERMINATION OF EMPLOYMENT AND CHANGE OF CONTROL

 

(a) Termination For Cause; Resignation.  For purposes of clarification, in the
event the Participant’s employment with the Company is terminated prior to the
Applicable Payment Date by the Company for Cause or by the Participant other
than due to death, Disability, Good Reason or Retirement, any unpaid portion of
the Time-Based Award or Performance-Based Award will be immediately forfeited as
of such termination.

 

(b)  Termination Without Cause or for Good Reason.  If the Company terminates
the Participant’s employment without Cause or the Participant terminates his
employment for Good Reason prior to the Applicable Payment Date, then (i) a
pro-rata portion of the Time-Based Award will vest determined based on the
number of days in 2014 preceding such termination of employment and will pay out
on the Applicable Payment Date and (ii) in respect of the Performance-Based
Award, (A) if such termination occurs prior to December 31, 2014, a pro-rata
portion of such Performance-Based Awards will vest based on the portion of
active employment completed prior to such termination, and calculating the value
of such Performance-Based Awards assuming that the applicable EBITDA Performance
Multiplier and TSR Performance Multiplier is 1, and (B) if such termination
occurs on or after January 1, 2015, a pro-rata portion of such Performance-Based
Awards will vest based on actual performance up to and including the last day of
the completed fiscal year immediately preceding such termination, and, in either
such case, payment of the Performance-Based Award will be made on the Applicable
Payment Date.

 

(c)  Termination upon Disability or Death.  If the Participant’s employment
terminates by reason of his death or Disability prior to the Applicable Payment
Date, then (i) his Time-Based Award will vest in full and be paid as of the date
of such death or Disability and (ii) in respect of the Participant’s
Performance-Based Awards, such Performance-Based Awards will vest in full with
the payment level determined based on actual performance up to and including the
last day of the completed fiscal year immediately preceding the year in which
such termination due to death or Disability occurs, and, in either such case,
payment of the Performance-Based Award will be made on the Participant’s death
or Disability.

 

(d) Termination upon Retirement. If the Participant terminates employment with
the Company due to retirement prior to the Applicable Payment Date, then subject
to the Participant’s compliance with any restrictive covenants set forth in the
Services Agreement or other relevant agreements or arrangements covering the
Participant, the Participant will vest in full in the Time-Based Award and
receive payment of such Time-Based Award on the Applicable Payment Date and the
Participant will vest in the portion of the Performance-Based Award in which he
would have vested had he remained employed by the Company through the Applicable
Payment Date based on actual Company performance, and such Performance-Based
Award earned by the Participant, if any, will be paid on the Applicable Payment
Date.  [APPLIES TO CEO ONLY]

 

12

 

 

(e)  Change of Control.  Upon a Change in Control prior to the Applicable
Payment Date, (i) the Time-Based Award will fully vest and become payable on the
Change in Control, subject to the Participant’s continued employment with the
Company through such Change in Control, (ii) the EBITDA Performance-Based Award
will vest and be payable on such Change in Control, with the amount of such
EBITDA Performance-Based Award that is payable determined using the greater of
(A) an EBITDA Performance Multiplier of 1 and (B) the EBITDA Performance
Multiplier that would apply based on Actual Cumulative EBITDA for the period
ended as of the Change in Control and (iii) the TSR Performance-Based Award will
vest and be payable on such Change in Control, with the amount of such TSR
Performance-Based Award that is payable determined using the greater of (A) a
TSR Performance Multiplier of 1 and (B) the TSR Performance Multiplier that
would apply based on the Company’s Relative TSR determined by using the price
per Share paid in such Change in Control and comparing it to the average Trading
Price of the Companies in the Peer Group for the 20 Trading Days preceding such
Change in Control; provided, that, notwithstanding the foregoing, if the price
per Share paid in such Change in Control is equal to or greater than 150% of the
average Trading Price of a Class A Share during the twenty (20) Trading Days
preceding the Grant Date, then the TSR Performance Multiplier will equal 3.  If
such Change in Control is not structured as a Share acquisition and/or there is
no price per Share in the Change in Control, then the price per Share paid in
such Change in Control will be determined by the Committee in good faith
immediately prior to such Change in Control.

 

5.  NO RIGHT TO CONTINUED RETENTION  

 

Nothing in this Award Agreement or the Plan shall be interpreted or construed to
confer upon the Participant any right with respect to continuance as an employee
or service provider to the Company, nor shall this Award Agreement or the Plan
interfere in any way with the right of the Company to terminate the
Participant’s services at any time.


 

6.  MODIFICATION OF AGREEMENT  

 

Except as set forth in the Plan and herein, this Award Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waiver, but only by a written instrument executed by the parties hereto.

 

7.  SEVERABILITY  

 

Should any provision of this Award Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Award Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.

 

8.  GOVERNING LAW

 

The validity, interpretation, construction and performance of this Award
Agreement shall be governed by the laws of the State of New York without regard
to its conflict of laws principle, except to the extent that the application of
New York law would result in a violation of the Canadian Business Corporation
Act.

 

13

 

 

9.  SUCCESSORS IN INTEREST

 

This Award Agreement shall inure to the benefit of and be binding upon any
successor to the Company.  This Award Agreement shall inure to the benefit of
the Participant’s heirs, executors, administrators and successors.  All
obligations imposed upon the Participant and all rights granted to the Company
under this Award Agreement shall be binding upon the Participant’s heirs,
executors, administrators and successors.

 

  MDC Partners Inc.             BY:       Name:       Title:               NADAL
MANAGEMENT LIMITED             BY:       Name:    

 

14

 

 

EXHIBIT A

 

Peer Group

 

WPP Plc

Omnicom Group

Interpublic Group of Companies

Clear Channel Outdoor Holdings

Aimia Inc

Valassis Communications Inc

Lama Advertising Co.

Acxiom Corp

Harte Hanks Inc.

Reachlocal Inc

Arbitron Inc

National Cinemedia Inc

Digital Generation Inc

 

15

 

 

FORM OF 2014 AWARD AGREEMENT [Management]

 

THIS AWARD AGREEMENT (the “Award Agreement”), is made as of March _, 2014 (the
“Grant Date”), between the Company and [name of participant] (the
“Participant”).

 

WHEREAS, the Corporation has adopted the MDC Partners Inc. Long-Term Cash
Incentive Compensation Plan (the “Plan”) for the purpose of providing selected
employees and consultants of the Company with an incentive to achieve and exceed
long-term financial objectives established by the Company and to align the
motivation and performance goals of the key executives with the Company’s
commercial goals and the interests of the Company’s stockholders;

 

WHEREAS, the Human Resources & Compensation Committee (the “Committee”) of the
Board of Directors has determined that it is in the best interests of the
Company to make the award set forth herein, which award will vest at the time or
times set forth herein, based upon the Participant’s continued employment with
the Company and/or the achievement by the Company of specified financial growth
targets during the Performance Period covering the Company’s calendar years 2014
– 2016, in each case as described herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.  CERTAIN DEFINED TERMS

 

As used herein, the following terms shall have the meanings indicated
below.  Capitalized terms used in this Award Agreement but not defined herein
shall have the meaning assigned to them in the Plan.

 

(a)  “2014 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2014 fiscal year, as determined by the
Committee.

 

(b)  “2015 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2015 fiscal year, as determined by the
Committee.

 

(c)  “2016 EBITDA Target” shall mean the EBITDA target as set forth in the
Company’s annual budget for the Company’s 2016 fiscal year, as determined by the
Committee.

 

(d)  “Actual Cumulative EBITDA” shall mean the sum of the Company’s actual
approved annual EBITDA for the Company’s 2014, 2015 and 2016 fiscal years, as
determined by the Committee, provided that Actual Cumulative EBITDA will only
take into account expenses arising from this Plan for purposes of Section
3(a)(iii).

 

(e)  “Applicable Payment Date” shall mean the regularly scheduled payment date
set forth herein for the Performance-Based Award, as applicable.

 

(f)  “Cause” shall have the meaning set forth in the Employment Agreement.

 

(g)  “Disability” shall have the meaning set forth in the Employment Agreement;
provided that such event constitutes “disability” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended.

 

(h)  “EBITDA” shall have, for any period, the meaning set forth in the Plan.

 

16

 

 

(i)  “Employment Agreement” shall mean the Participant’s applicable employment
agreement with the Company.

 

(j)   “Good Reason” shall have the meaning set forth in the Employment
Agreement.

 

(k)  “Peer Group” shall mean the pre-defined list of comparator companies set
forth in Exhibit A to this Award Agreement, as the same may be amended from time
to time by the Committee in its sole discretion.

 

(l)  “Relative TSR” shall mean the TSR of the Company compared to the TSR of the
Peer Group, as determined by the Committee.

 

(m)  “Trading Day” shall mean, in respect of any issuer, a day on which the
applicable issuer’s Class A stock is traded on the New York Stock Exchange or
other registered national securities exchange.

 

(n)  “Trading Price” shall mean, in respect of a share of Class A stock, the
closing sales price on the immediately preceding business day of such shares as
reported on the principal securities exchange on which such shares are then
listed or admitted to trading or (ii) if not so reported, the average of the
closing bid and ask prices on the immediately preceding business day as reported
on the National Association of Securities Dealers Automated Quotation System or
(iii) if not so reported, as furnished by any member of the National Association
of Securities Dealers, Inc. selected by the Committee.

 

2.  [INTENTIONALLY OMITTED]

 

3.  PERFORMANCE-BASED AWARD  

 

The Participant will be eligible to earn a performance-based cash award (the
“Performance-Based Award”) in respect of the Performance Period commencing on
January 1, 2014 and ending on December 31, 2016, based on the Company’s level of
achievement of the Performance Measures described in this Section 3.  Except as
otherwise set forth in Section 4 of this Award Agreement, any Performance-Based
Award otherwise earned by the Participant hereunder will be payable in a lump
sum on or prior to March 1, 2017 (the “Performance Award Payment Date”) only if
the Participant remains continuously employed by the Company from the Grant Date
through the Performance Award Payment Date.  All determinations required to be
made hereunder shall be made by the Committee.

 

(a)  EBITDA Performance-Based Award. The Participant will be eligible to earn an
“EBITDA Performance-Based Award” based on the Company’s level of achievement of
Actual Cumulative EBITDA for the Performance Period.  The amount of the EBITDA
Performance-Based Award payable to the Participant hereunder will be determined
as follows.  The EBITDA Performance-Based Award will  equal the product of (A)
$[AMOUNT] (the “EBITDA Award Target Amount”) multiplied by (B) the applicable
“EBITDA Performance Multiplier” determined as set forth below, with the
applicable EBITDA Performance Multiplier for results in between the levels set
forth below to be determined based on straight-line interpolation:

 

(i)  If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2016, in an amount equal to at least the sum of (A) 2014
EBITDA Target, plus (B) 2015 EBITDA Target, plus (C) 2016 EBITDA Target (the
“Cumulative EBITDA Target”), then the EBITDA Performance Multiplier will equal
one (1); and

 

17

 

 

(ii)  If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2016, in an amount equal to 90% or more of the Cumulative
EBITDA Target (the “Minimum EBITDA Threshold”), then the EBITDA Performance
Multiplier will equal nine-tenths (0.9); and

 

(iii) If the Company achieves Actual Cumulative EBITDA for the three (3) years
ended December 31, 2016 in an amount that exceeds the Cumulative EBIDTA Target,
then the EBITDA Performance-Based Award will equal the sum of  (A) the
Participant’s EBITDA Target Award Amount plus (B) the applicable pro rata amount
of twenty-five percent (25%) of the amount by which Actual Cumulative EBITDA
exceeds the Cumulative EBITDA Target; provided that in no event will the
Participant be entitled to earn an EBITDA Performance-Based Award that exceeds
two (2) times the EBITDA Award Target Amount.  The applicable pro rata amount
for Participant shall be calculated and determined by the Committee based upon
the Participant’s Cash Award amount relative the aggregate amount of Cash Awards
outstanding for the applicable Grant Date.

 

Notwithstanding anything to the contrary set forth herein, in the event that the
Company achieves Actual Cumulative EBITDA for the three (3) years ended December
31, 2016 in an amount less than the Minimum EBITDA Threshold, then the EBITDA
Performance Multiplier will equal zero (0), and no portion of the EBITDA
Performance-Based Award will be payable to the Participant.

 

(b)  Relative TSR Performance Target. The Participant will be eligible to earn
an additional “TSR Performance-Based Award” based on Relative TSR.  The Amount
of the TSR Performance-Based Award payable to the Participant hereunder will
equal to the product of (A) $[AMOUNT] multiplied by (b) the applicable TSR
Performance Multiplier determined as set forth below, with the applicable TSR
Performance Multiplier for results in between the levels set forth in (i)
through (iii) below to be determined based on straight-line interpolation:

 

(i)  In the event that the Company’s Relative TSR is at or above the 90th
percentile of the Peer Group TSR, then the TSR Performance Multiplier will equal
two (2);

 

(ii)  In the event that the Company’s Relative TSR is at or above the 75th
percentile of the Peer Group TSR, then the TSR Performance Multiplier will equal
one (1); and

 

(iii)  In the event that the Company’s Relative TSR is above the 50th of the
Peer Group TSR, then the TSR Performance Multiplier will equal one-half (0.5).

The TSR Performance Multiplier will equal zero (0) if the Company’s Relative TSR
is at or below the 50th percentile of the Peer Group TSR, and no portion of the
TSR Performance-Based Award will be payable to the Participant.  

 

Finally, in the event that (a) the Company achieves the Share Price Hurdle, (b)
the Company’s Relative TSR is at or above the 75th percentile compared to the
Peer Group TSR and (c) the average Trading Price of a Class A Share during the
twenty (20) Trading Days preceding December 31, 2016 is equal to or greater than
150% of the average Trading Price of a Class A Share during the twenty (20)
Trading Days preceding the Grant Date, then the TSR Performance Multiplier will
equal 3; provided, that in the event of any stock split, stock dividend, reverse
stock split or other change in the capitalization of the Company following the
Grant Date, the Committee may in its discretion make appropriate adjustments to
the percentage reflected in (c).

 

18

 

 

4.  EFFECT OF TERMINATION OF EMPLOYMENT AND CHANGE OF CONTROL

 

(a) Termination For Cause; Resignation.  For purposes of clarification, in the
event the Participant’s employment with the Company is terminated prior to the
Applicable Payment Date by the Company for Cause or by the Participant other
than due to death, Disability, Good Reason or Retirement, any unpaid portion of
the Performance-Based Award will be immediately forfeited as of such
termination.

 

(b)  Termination Without Cause or for Good Reason.  If the Company terminates
the Participant’s employment without Cause or the Participant terminates his
employment for Good Reason prior to the Applicable Payment Date, then in respect
of the Performance-Based Award, (A) if such termination occurs prior to December
31, 2014, a pro-rata portion of such Performance-Based Awards will vest based on
the portion of active employment completed prior to such termination, and
calculating the value of such Performance-Based Awards assuming that the
applicable EBITDA Performance Multiplier and TSR Performance Multiplier is 1,
and (B) if such termination occurs on or after January 1, 2015, a pro-rata
portion of such Performance-Based Awards will vest based on actual performance
up to and including the last day of the completed fiscal year immediately
preceding such termination, and, in either such case, payment of the
Performance-Based Award will be made on the Applicable Payment Date.

 

(c)  Termination upon Disability or Death.  If the Participant’s employment
terminates by reason of his death or Disability prior to the Applicable Payment
Date, then in respect of the Participant’s Performance-Based Awards, such
Performance-Based Awards will vest in full with the payment level determined
based on actual performance up to and including the last day of the completed
fiscal year immediately preceding the year in which such termination due to
death or Disability occurs, and, in either such case, payment of the
Performance-Based Award will be made on the Participant’s death or Disability.

 

(d)  Change of Control.  Upon a Change in Control prior to the Applicable
Payment Date, the EBITDA Performance-Based Award will vest and be payable on
such Change in Control, with the amount of such EBITDA Performance-Based Award
that is payable determined using the greater of (A) an EBITDA Performance
Multiplier of 1 and (B) the EBITDA Performance Multiplier that would apply based
on Actual Cumulative EBITDA for the period ended as of the Change in Control and
(iii) the TSR Performance-Based Award will vest and be payable on such Change in
Control, with the amount of such TSR Performance-Based Award that is payable
determined using the greater of (A) a TSR Performance Multiplier of 1 and (B)
the TSR Performance Multiplier that would apply based on the Company’s Relative
TSR determined by using the price per Share paid in such Change in Control and
comparing it to the average Trading Price of the Companies in the Peer Group for
the 20 Trading Days preceding such Change in Control; provided, that,
notwithstanding the foregoing, if the price per Share paid in such Change in
Control is equal to or greater than 150% of the average Trading Price of a Class
A Share during the twenty (20) Trading Days preceding the Grant Date, then the
TSR Performance Multiplier will equal 3.  If such Change in Control is not
structured as a Share acquisition and/or there is no price per Share in the
Change in Control, then the price per Share paid in such Change in Control will
be determined by the Committee in good faith immediately prior to such Change in
Control.

 

5.  NO RIGHT TO CONTINUED RETENTION  

 

Nothing in this Award Agreement or the Plan shall be interpreted or construed to
confer upon the Participant any right with respect to continuance as an employee
or service provider to the Company, nor shall this Award Agreement or the Plan
interfere in any way with the right of the Company to terminate the
Participant’s services at any time.



19

 

 

6.  MODIFICATION OF AGREEMENT  

 

Except as set forth in the Plan and herein, this Award Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waiver, but only by a written instrument executed by the parties hereto.

 

7.  SEVERABILITY  

 

Should any provision of this Award Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Award Agreement shall not be affected by such holding and
shall continue in full force and effect in accordance with their terms.

 

8.  GOVERNING LAW

 

The validity, interpretation, construction and performance of this Award
Agreement shall be governed by the laws of the State of New York without regard
to its conflict of laws principle, except to the extent that the application of
New York law would result in a violation of the Canadian Business Corporation
Act.

 

9.  SUCCESSORS IN INTEREST

 

This Award Agreement shall inure to the benefit of and be binding upon any
successor to the Company.  This Award Agreement shall inure to the benefit of
the Participant’s heirs, executors, administrators and successors.  All
obligations imposed upon the Participant and all rights granted to the Company
under this Award Agreement shall be binding upon the Participant’s heirs,
executors, administrators and successors.

 

  MDC Partners Inc.           BY:       Name:       Title:              
[PARTICIPANT]           BY:       Name:    

 

20

 

 

EXHIBIT A

 

Peer Group

 

WPP Plc

Omnicom Group

Interpublic Group of Companies

Clear Channel Outdoor Holdings

Aimia Inc

Valassis Communications Inc

Lama Advertising Co.

Acxiom Corp

Harte Hanks Inc.

Reachlocal Inc

Arbitron Inc

National Cinemedia Inc

Digital Generation Inc

 

21

 